Title: From George Washington to James Mease, 10 April 1777
From: Washington, George
To: Mease, James



Sir
Head Quarters Morris Town 10th April 1777

Application has been made to me, by the State of Massachusets for part of the Blankets lately arrived at portsmouth from France. As I

did not know, how you might have disposed of them, I thought my interfering in the Matter might occasion some confusion, and therefore desired them to apply to your Agents in Boston, to whom I beg you will give orders to deliver them such a proportion as you think them entitled to. I am Sir Yr most obt Servt.
